DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/18/2021 has been considered and entered into the record.  Claim 4 has been canceled.  Claims 1–3 and 5–17 remain pending, while claims 13–15 are withdrawn from consideration.  Claims 1–3, 5–12, 16, and 17 are examined below.

Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,047,072 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the previous obvious double patenting over the disclaimed patent is hereby withdrawn.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 5–12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2015/0047736 A1) in view of Krishnaswamy (US 2012/0009405 A1).
Agarwal teaches a woven textile comprising cotton warp yarns at a rate of between 90 to 235 ends per inch and between multi-filament polyester weft yarns at a rate of 100 and 765 picks per inch.  Agarwal abstract, ¶ 11.  The multi-filament polyester yarns may contain 10–30 filaments per pick and have a denier of from 20 to 25.  Id. ¶¶ 11, 64.  Accordingly, when combining the number of weft yarn picks per inch and filaments per pick taught, Agarwal teaches the values of the multi-filament polyester yarns/strands per inch in the weft direction.  The woven textile fabric may have a warp-to-weft ratio is 1:2 to 1:4.  Id.  The total thread count of the woven textile is 300–1000 per inch.  Id. ¶ 19.
The woven textile may be formed by winding multi-filament polyester weft yarns on a single-strand or multi-strand yarn packages at an angle of between 15 and 20 degrees to enable simultaneous insertion of the multi-filament polyester weft yarns during a single pick insertion event of the pick insertion apparatus of the loom apparatus Id. ¶ 15, Fig. 4.  At least one single-strand yarn package or at least one multi-strand yarn package or a combination thereof is configured for the weft insertion during the single pick insertion event of the pick insertion apparatus of the loom apparatus.  Id. ¶¶ 15–16, Fig. 4.  At least a single yarn 426 per every other dent is set up in a reed apparatus 414 of the warp of a loom apparatus.  Id. Fig. 4.  The loom used to weave the textile uses an air jet pick insertion apparatus or a rapier pick insertion apparatus.  Id. abstract, ¶ 45.  The number of the multiple polyester weft yarns conveyed by the pick insertion apparatus across the warp shed of the loom apparatus through the set of warp yarns in the single pick insertion event of the pick insertion apparatus of the loom apparatus may be between two and eight.  Id.
Agarwal fails to teach cotton warp yarn count or the woven textile has a plain weave.
Krishnaswamy teaches a plain woven fabric bed sheet comprising cotton warp yarns having a yarn count of 20 to 40 which is useful for making bed sheets.  Krishnaswamy ¶¶ 7, 11, 19.
Thus, it would have been obvious to one of ordinary skill in the art to have looked to Krishnaswamy for guidance as to a suitable yarn count and weave type to practice the invention of Agarwal which is directed bedding textiles.  See Agarwal ¶¶ 3–4, 18, 70.
Agarwal teaches cotton warp ends per inch, polyester picks per inch, yarns per dent, and warp to fill ranges that nearly overlap with those of the claimed invention.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the woven textile of Agarwal with the claimed warp end values, weft pick values, yarns per dent, and warp to fill ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; see also MPEP 2144.05 I.  


Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner has misconstrued the examined claims to include apparatus limitations as the claims in question are directed to a single statutory class of invention In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different apparatus, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292.
Applicant argues that the loom apparatus of Agarwal is different from that of the instant claims, thus the Agarwal does not render the claimed invention obvious.  As set forth above, the claimed invention is directed to a woven textile article.  Thus, Applicant’s argument must establish evidence of an unobvious different between the claimed article and that of the prior art.  Id.
Applicant next argues that the warp to fill ratio of the prior art woven article is substantially different from that of the claimed invention.  Agarwal teaches a warp to fill ratio of 1:4.  Agarwal ¶ 12.  The instant claims require a warp to fill ratio between 1:5 to 1:20.  Accordingly, the prior art teaches a warp to fill ratio difference of 1 fill yarn.  The Examiner In re Aller, 105 USPQ 233; see also MPEP 2144.05 I.  Applicant’s arguments regarding differences between the ends/picks per inch values taught in the art and the claimed invention are also found unpersuasive for similar reasons.  
Next, Applicant contends that during the prosecution of Agarwal, Krishnaswamy was distinguished from Agarwal, because Krishnaswamy requires a higher warp count relative to its fill count.  This argument is unpersuasive because the Examiner has not relied upon Krishnaswamy to teach the claimed warp to fill ratio.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786